Citation Nr: 0803738	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to service connection for Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1958 to October 
1960.  He died in January 2005.  The appellant is the 
veteran's widow

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that VA has not satisfied its duty to assist the 
appellant in obtaining evidence necessary to substantiate her 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2007).  In a statement received in April 2005, the 
appellant indicated that she was enclosing medical records 
and requested that VA contact Drs. Messinghem, Mangus, and 
Dee at the Port Richey, Florida office for records pertaining 
to the veteran.  The appellant also indicated in her June 
2005 notice of disagreement that she would submit additional 
medical opinions in support of the claims.  On remand, the RO 
should attempt to locate any outstanding records. 

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
appellant, the RO should attempt to 
locate the veteran's records from Drs. 
Messinghem, Mangus, and Dee in Port 
Richey, Florida.  All efforts to obtain 
these records should be fully 
documented. The appellant is asked to 
submit all pertinent records in her 
possession, including any medical 
opinions.  

2.	Then, the RO should readjudicate the 
claims.  If further action remains 
adverse to the appellant, provide her 
and her representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



